-—In a proceeding pursuant to CPLR article 78 to compel the respondent to disclose certain documents pursuant to Public Officers Law § 84 et seq., the *803petitioner appeals from a judgment of the Supreme Court, Queens County (Naro, J.), dated October 12,1993, which denied the petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In October 1993, the respondent turned over those documents demanded which were in his possession. The sufficiency of that production of documents was determined in a subsequent proceeding by a judgment of the Supreme Court, Queens County, from which no appeal was taken. Accordingly, the instant appeal is academic. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.